United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1851
                                   ___________

United States of America,          *
                                   *
          Plaintiff–Appellee,      * Appeal from the United States
                                   * District Court for the Eastern
     v.                            * District of Missouri.
                                   *
Damion M. Wilson,                  * [UNPUBLISHED]
                                   *
          Defendant–Appellant.     *
                              ___________

                             Submitted: December 10, 2008
                                Filed: March 19, 2009
                                 ___________

Before MELLOY and BENTON, Circuit Judges, and DOTY1, District Judge.
                           ___________

PER CURIAM.

       Damion M. Wilson pleaded guilty to a single count of distribution of five grams
or more of a mixture or substance containing a detectable amount of cocaine base in
violation of 21 U.S.C. § 841(a)(1). In the conditional plea agreement, Wilson




      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota, sitting by designation.
reserved his right to appeal the district court’s2 adverse disposition of his pre-trial
motions to dismiss the indictment and suppress evidence.

       Wilson’s primary argument was that there was a material defect in his federal
prosecution because federal authorities had violated the Attorney General’s Guidelines
Regarding the Use of Confidential Informants (“CI Guidelines”), which were
promulgated pursuant to 28 U.S.C.§§ 509, 510, 533. He argued that such a defect
warranted dismissal of the indictment because it resulted in an arbitrary and capricious
prosecution in violation of his due-process rights. Similarly, Wilson argued that the
use of certain evidence in the case violated his Fourth Amendment and due-process
rights because it was obtained as a direct result of the CI Guidelines violation.

       After review of the overall record, the district court’s opinion, and the briefs
filed on appeal in this court, we affirm the judgment based upon the well-reasoned
opinion of the district court. See 8th Cir. R. 47B.
                           ______________________________




      2
        The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri, adopting the report and recommendations of the Honorable
Lewis M. Blanton, United States Magistrate Judge for the Eastern District of Missouri.

                                          -2-